DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/11/2022 has been entered. Claims 1-19 and 21-22 are currently pending in the application.  Claims 7-9 and 11-18 have been withdrawn from further consideration.  Claims 1-6, 10, 19 and 21-22 are being treated on the merits.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/11/2022.
Specification
The amendment filed 10/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "The orientation of the last 1 may change as the last 1 is moved (compare FIG. 1A with FIG. 1B)".  As has been discussed in the previous Office Action mailed 07/27/2022, Figs. 1A-1B are different examples embodiments of a method (paras. 0021, 0066-0072) using different devices, therefore should not be construed as consecutive steps of a single process.  In addition, Fig. 1A depicts placing a patch starting from a heel area of a last, while Fig. 1B depicts placing a patch starting from a middle area of a last, which are clearly different processes.  Therefore, it is incorrect to compare Fig. 1A with Fig. 1B to get a conclusion that the orientation of the last 1 may change as the last 1 is moved. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 19 and 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein placing the at least one laminar component onto the shoe last comprises changing an orientation of the shoe last relative to the first roll".  However, the original disclosure fails to set forth such a feature. The original disclosure has set forth that Figs. 1A-1D of the elected species are different embodiments of a method (paras. 0021, 0066-0072) using different devices, therefore should not be construed as consecutive steps of a single process.  Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites the limitation "wherein the shoe last is a preformed component of the sports article", which renders the claim indefinite.  A shoe last is a tool used in a shoe manufacturing or repairing process, and is not a preformed component of a sports article as recited in the limitation. The claim fails to provide any definitive subject matter.  Accordingly, claim 21 is not applied with prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carraro (EP 2043474 B1) in view of Manz (US 2017/0188664 A1) and further in view of Henderson (US 2014/0318700 A1).
Regarding claim 1, Carraro discloses a method for the manufacture of a sports shoe or other sports article (a method of applying an adhesive layer to a surface of an object in a shoe manufacturing process, wherein the shoe encompasses the scope of a sports shoe; paras. 0001-0002), the method comprising: 
a) providing at least one laminar component (first tape 30 comprising adhesive layer 12; referencing figs. 1, 3; paras. 0032, 0043); 
b) providing a three-dimensional object (an object 22 which is an inner sole or another 3D object; paras. 0035-0036); 
c) placing the at least one laminar component onto the three-dimensional object using a first roll (first pressure roller 13; fig. 2; para. 0053), the first roll placing the at least one laminar component onto the three-dimensional object (fig. 2; para. 0053), wherein the three-dimensional object is simultaneously moved relative to the first roll (3D object 22 is in steps inserted between rotating rollers 13 and 18; fig. 2; paras. 0053, 0055-0056), and wherein placing the at least one laminar component onto the three-dimensional object comprises changing an orientation of the three-dimensional object relative to the first roll.
Carraro does not explicitly disclose wherein the three-dimensional object is a shoe last.  However, Carraro does disclose that the three-dimensional object can be nonflat, thick and have a complex shape (para. 0035), and the pressure rollers 13 and 18 are adapted effectively to the shape of a thick, irregular, complex-shaped object (para. 0067).  Further, Manz discloses in an analogous art a method for the manufacture of a sports shoe or other sports article (fig. 6; paras. 0180, 0234-0235), the method comprising placing an adhesive laminar component (patch 10 having an adhesive component; fig. 6; paras. 0235, 0238) to a shoe last (3D last 20; fig. 6; para. 0247).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Carraro, with wherein the three-dimensional object is a shoe last as taught by Manz, in order to effectively applying an adhesive layer to a shoe last using the same method for further treatment in a shoe manufacturing process.  
Carraro does not explicitly disclose wherein placing the at least one laminar component onto the three-dimensional object comprises changing an orientation of the three-dimensional object relative to the first roll.  However, Henderson, in two embodiments (figs. 1-2), teaches a method (figs. 1-2; para. 0008; claim 17) of placing at least one adhesive laminar component (pressure sensitive adhesive label 122; figs. 1-2; para. 0015) onto at least one three-dimensional object (container 210; figs. 1-2; paras. 0018-0019), wherein the at least one laminar component is placed onto the at least one three-dimensional object via a first roll (roller 130 in fig. 1; conveyance belt 160 in fig. 2 comprising a first roll at a terminal end of the belt 160 adjacent to conveyor 200; figs. 1-2; paras. 0016, 0018-0019; claim 5), wherein the at least one three-dimensional object is simultaneously moved relative to the first roll (figs. 1-2; paras. 0016, 0018-0019), and wherein placing the at least one laminar component onto the at least one three-dimensional object comprises changing an orientation of the at least one three-dimensional object relative to the first roll (container 210 rotates relative to the first roll as the adhesive label is applied to the container; figs. 1-2; paras. 0018-0019; claim 14).  Both Carraro and Henderson teach a method of applying at least one adhesive laminar component onto a three-dimensional object with a curvature by a roller.  One of ordinary skill of the art would recognize that, simultaneously changing orientation of a three-dimensional object in a complex shape according to its curvature during the placing process would facilitate effectively placing the adhesive laminar component onto the three-dimensional object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Carraro, with wherein placing the at least one laminar component onto the three-dimensional object further comprises changing an orientation of the three-dimensional object relative to the first roll, as taught by Henderson, in order to provide an improved process of effectively placing the at least one adhesive laminar component onto the shoe last with high efficiency thereby reducing the manufacturing cost.  
Regarding claim 2, Carraro, Manz and Henderson, in combination, disclose the method of claim 1. Carraro does not disclose the method further comprising placing the at least one laminar component on a conveyor belt.  However, Henderson teaches the method further comprising placing the at least one laminar component on a conveyor belt (placing adhesive labels 122 on conveyance belt 160 in fig. 2; paras. 0016, 0018-0019; claim 5) and conveying the at least one laminar component by the conveyor belt toward an appropriate location for attaching the at least one laminar component to the three-dimensional object (fig. 2; para. 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Carraro, with wherein the method further comprising placing the at least one laminar component on a conveyor belt, as taught by Henderson, in order to provide an improved method of supplying the at least one laminar component to be applied to the three-dimensional object thereby enhancing the manufacturing efficiency.
Regarding claim 3, Carraro, Manz and Henderson, in combination, disclose the method of claim 2.  Carraro does not disclose wherein the first roll is a pulley of the conveyor belt.  However, Henderson in Fig. 2 teaches that wherein the first roll is a pulley of a conveyor belt (the first roll is positioned at a terminal end of the belt 160 adjacent to conveyor 200; therefore, the first roll is a pulley of the conveyor belt; fig. 2; para. 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first roll of Carraro, to be a pulley of the conveyor belt as taught by Henderson, in order to effectively placing the at least one laminar component onto the at least one shoe last with high efficiency via the pulley of the conveyor belt thereby reducing the manufacturing cost.
Regarding claim 4, Carraro, Manz and Henderson, in combination, disclose the method of claim 2.  Carraro does not disclose wherein the conveyor belt conveys the at least one laminar component to the first roll.  However, as discussed for claim 3, Henderson in Fig. 2 teaches wherein the conveyor belt (conveyor belt 160; fig. 2) conveys the at least one laminar component to the first roll (conveyor 160; fig. 2; para. 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Carraro, with wherein the conveyor belt conveys the at least one laminar component to the first roll as taught by Henderson, in order to effectively placing the at least one laminar component onto the at least one shoe last with high efficiency via the pulley of the conveyor belt thereby reducing the manufacturing cost.
Regarding claim 5, Carraro, Manz and Henderson, in combination, disclose the method of claim 2.  Carraro does not disclose wherein the conveyor belt is compliant.  However, Henderson in Fig. 2 teaches wherein the conveyor belt is compliant (the conveyor belt 160 is an endless belt which is compliant; see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the conveyor belt to be compliant as taught by Henderson, in order to provide a suitable configuration of the conveyor belt to continuously supply the at least one laminar component to be applied to multiple three-dimensional objects thereby providing a continuous production line and enhancing the manufacturing efficiency.
Regarding claim 6, Carraro, Manz and Henderson, in combination, disclose the method of claim 1, and Carraro further discloses further comprising pressing the at least one laminar component in a direction of the first roll (by second pressure roller 18; figs. 1-2; paras. 0062-0063).  
Regarding claim 10, Carraro, Manz and Henderson, in combination, disclose the method of claim 1, and Carraro further discloses wherein the first roll is compliant (deformable; paras. 0064-0065).  
Regarding claim 19, Carraro, Manz and Henderson, in combination, disclose the method of claim 1, and further discloses wherein the at least one laminar component comprises an adhesive (first tape 30 comprising adhesive layer 12; referencing figs. 1, 3; paras. 0032, 0043).  
Regarding claim 22, Carraro, Manz and Henderson, in combination, disclose the method according to claim 1. Carraro does not explicitly disclose a sports article which has been manufactured by use of the method.  However, the method is a step of a shoe manufacturing process; and one of ordinary skill of the art would recognize that a sports shoe will be manufactured by use of the method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the method to manufacture various types of shoes including a sports shoe.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 10/11/2022 have been fully considered. Applicant's arguments with respect to the newly amended limitations are moot in view of the newly modified ground(s) of rejection.  In addition, Applicant's argument with respect the 112(a) rejection is not persuasive and addressed as follows. 
Applicant remarks: Applicant asserts that para. 0039 of the original specification has provided sufficient basis for the claimed subject matter of changing an orientation of the three-dimensional object relative to the first roll.
Examiner's response: Examiner respectfully disagrees.  Applicant's interpretation of para. 0039 of the original specification is different from what the paragraph actually sets forth. Paragraph 0039 states "the object may be moved relative to the roll so that the roll rotates", which does not require to change an orientation of the object.  Paragraph 0039 further states "The roll may closely follow the contour of the surface of the three-dimensional component", but does not set forth the opposite, i.e., the object needs follow the contour of the roll as Applicant argued.  In addition, the original specification (paragraph 0070) describes the elected species Figs. 1A to 1D as "the last 1 may be moved in the direction of the arrow 5, while the first roll 4 rotates in the direction of the arrow 6", but does not set forth the direction of the arrow 5 changes in each of the examples as depicted in Figs. 1A to 1D.  Therefore, Applicant's argument is not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732